Citation Nr: 1034658	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for the service-connected 
post traumatic, post operative degenerative joint disease of the 
left knee prior to December 30, 2008, and a rating higher than 10 
percent from December 30, 2008. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1988 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in November 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A rating decision in August 2009, increased the 
rating for the service-connected left knee disability to 10 
percent, effective December 30, 2008.

In June 2010, the Veteran appeared at a Board hearing.  A 
transcript of the hearing is in the record. 

The issue of a rating higher than 10 percent for the service-
connected post traumatic, post operative degenerative joint 
disease of the left knee from December 30, 2008, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to December 30, 2008 the left knee disability is manifested 
by arthritis, flexion to 140 degrees, extension to zero degrees, 
and painful motion.  


CONCLUSION OF LAW

Prior to December 30, 2008, the criteria for a rating of 10 
percent (but no higher) for service-connected traumatic, post 
operative degenerative joint disease of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
September 2006.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that the 
disability had increased in severity and the effect that 
worsening has on the claimant's employment.  Additionally, the 
Veteran was notified that VA would obtain VA records and records 
of other Federal agencies, and that he could submit other records 
not in the custody of a Federal agency.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and afforded 
the Veteran a VA examination in October 2006.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The left knee disability prior to December 30, 2008 is currently 
rated noncompensable under Diagnostic Code 5260 for limitation of 
flexion.  Other applicable Codes include 5003, 5257 and 5261.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic does, a rating of 10 percent is for 
application for each such major joint, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by finds such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 
percent disabling, flexion limited to 30 degrees is 20 percent 
disabling, and flexion limited to 15 degrees is 30 percent 
disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 
percent disabling, extension limited to 15 degrees is 20 percent 
disabling, and extension limited to 20 degrees is 30 percent 
disabling. 

Under Diagnostic Code 5257, slight recurrent subluxation and 
lateral instability is rated 10 percent disabling , moderate 
recurrent subluxation and lateral instability is rated 20 percent 
disabling, and severe recurrent subluxation and lateral 
instability is rated 30 percent disabling.  38 C.F.R. § 4.71.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain on 
movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is a factor to be considered.  38 
C.F.R. § 4.59.  

Normal range of motion of the knee motion is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Facts

On VA examination in October 2006, the medical history shows 
anterior cruciate ligament repair in 1988.  The Veteran 
complained of pain with walking, "popping" sensation, and 
momentary locking once a month.  There were no functional 
limitations on standing and walking.  There was no deformity, 
giving way, instability and episodes of dislocation or 
subluxation.  The examiner noted locking episodes several times 
per year but less than monthly and mild flare-ups of joint 
disease.  The Veteran indicated that there was no functional 
impairment during flare-ups and duration of the flare-ups was one 
to two days.  

Physical examination shows gait was normal, flexion was 140 
degrees, extension was 0 degrees and there was no additional 
limitation of motion on repetitive use.  There was no instability 
or other knee abnormality.  Accompanying x-ray provides and 
impression of mild osteoarthritis of the left knee.  In providing 
a summary of all problems, diagnoses and functional effects, the 
examiner indicated there was pain, post traumatic, post operative 
degenerative joint disease of the knee, and noted there were no 
significant effects on general occupation.  Effects on exercise 
and sports were severe and effects on recreation were moderate.  

VA progress notes from January 2008 to November 2008 indicate 
left knee pain and instability.  In January 2008 and February 
2008, the Veteran complained of pain in the left knee, which he 
claimed tended to "give out".  In July 2008, the records 
document left knee pain and indicate that the Veteran recently 
fell.  In November 2008, the Veteran complained of instability, 
constant pain, and his left knee locking up.  

A VA MRI on December 8, 2008, provided an impression of medical 
meniscus maceration with advanced tricompartmental degenerative 
joint disease, suspected chronic medial collateral ligament 
partial tear, and postoperative anterior cruciate ligament 
appearance concerning for roof impingement.  

Analysis

The criteria for a 10 percent rating under Diagnostic Code 5003, 
provides that degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion, which if 
noncompensable, is entitled to a 10 percent rating if objectively 
confirmed by satisfactory evidence of painful motion.  VA x-ray 
in October 2006 shows mild osteoarthritis of the left knee.  On 
VA examination in October 2006, while range of motion of the left 
was knee was 0 to 140 degrees, the Veteran complained of pain in 
his left knee when walking.  VA progress notes from January 2008 
to November 2008 document the Veteran's complaints of left knee 
pain.  As the Veteran is competent to describe symptoms of pain, 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge), and considering 
functional loss due to pain under 38 C.F.R. § 4.40, 4.45, 4.59, 
the evidence shows the Veteran's range of motion was limited due 
to pain.  As there is x-ray evidence of arthritis, and the 
Veteran's limitation of motion is not compensable under 
Diagnostic Codes 5260 and 5261, but is confirmed by satisfactory 
evidence of painful motion, in resolving all reasonable doubt in 
the Veteran's favor, the criteria for a 10 percent rating under 
Diagnostic Code 5003 are met.  38 U.S.C.A. § 5107(b).

While the Veteran complained of locking, there is no objective 
evidence of ankylosis, and a rating for ankylosis of the knee 
under Diagnostic Code 5256 is not warranted.  In the absence of 
evidence of flexion limited to 45 degrees and extension limited 
to 10 degrees, a rating higher than 10 percent under Diagnostic 
Codes 5260 and 5261 is not warranted, considering functional loss 
due to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for subluxation and lateral instability, on VA examination in 
October 2006 the Veteran did not indicate instability and the 
objective findings showed there was no instability or other knee 
abnormality.  While VA progress notes from January 2008 to 
November 2008 document the Veteran's complaints of instability, 
this does not rise to the level of moderate recurrent subluxation 
or lateral instability and a rating higher than 10 percent is not 
warranted under Diagnostic Code 5257 for recurrent subluxation 
and lateral instability.  

In VAOPGCPREC 9-98 (1998), the VA General Counsel clarified that 
when a veteran has a knee disability evaluated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on X-
ray findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such 
limited motion must at least meet the criteria for a zero-percent 
rating.

The evidence prior to December 30, 2008 shows the Veteran had 
full range of motion, that is zero degrees of extension to 140 
degrees of flexion, and did not meet the zero percent criteria 
for flexion and extension, which require 60 degrees and 5 degrees 
respectively.  Since that is the case, consideration of 
VAOPGCPREC 9-98 (1998), and the assignment of a separate ratings 
under Diagnostic Code 5257 and Diagnostic Codes 5260 or 5261 is 
not appropriate in this case.

The VA General Counsel also held that separate ratings could be 
provided for limitation of knee extension and flexion under 
Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

As flexion was not limited to 45 degrees and extension was not 
limited to 10 degrees, the criteria for a separate compensable 
rating based on limitation of motion for either flexion or 
extension, considering functional loss due to pain, weakness, 
excess fatigability, pain on movement, swelling, or atrophy, have 
not been met. 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 
5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Prior to December 30, 2008 the Veteran meets the criteria for a 
10 percent rating, but not higher, under Diagnostic Code 5003.  
Prior to December 30, 2008, the preponderance of the evidence is 
against a rating higher than 10 percent, and the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a greater 
evaluation for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to December 30, 2008 a disability rating of 10 percent for 
service-connected post traumatic, post operative degenerative 
joint disease of the left knee is granted, subject to the law and 
regulations governing the award of a monetary benefit.


REMAND

In June 2010, the Veteran testified that he had pain, instability 
and locking.  The Veteran's representative noted that previous VA 
examinations did not address instability, especially his more 
recent examination in August 2009, during which the Veteran 
complained of instability.  The Veteran's representative 
contended a new VA examination is warranted, which would 
specifically focus on instability.  Under the duty to assist, a 
VA examination is necessary to determine the current level of 
severity of the Veteran's service-connected left knee disability.

Lastly, during the Board hearing, the Veteran indicated that he 
had a VA orthopedic consultation in 2009.  This record needs to 
be obtained and added to the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
folder the Veteran's VA orthopedic consult in 
late 2009.  If no records can be found or 
further efforts to obtain the records would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected left knee disability.  

The examiner is asked to describe the range 
of motion in degrees of flexion and extension 
using a goniometer and any functional loss 
due to pain or painful motion as well as 
weakness, fatigability, swelling, atrophy, 
flare-ups, or repetitive use.  Any additional 
functional loss should be expressed in terms 
of additional limitation of flexion or 
extension.  

The examiner is to test for recurrent 
subluxation or lateral instability and 
indicate whether the Veteran has recurrent 
subluxation and lateral instability, which is 
slight, moderate or severe.  

The examiner also is asked to determine 
whether there is ankylosis of the left knee 
in favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 
degrees.  

The claims folder should be made available to 
the examiner for review. 

3.  After the above development is completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


